   Case 4:21-mj-00149-CAN Document 6 Filed 03/04/21 Page 1 of 1 PageID #: 14



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NUMBER 4:21MJ149
                                                    §
        v.                                          §
                                                    §
                                                    §
DAVID SCHOOLCRAFT                                   §


                                              ORDER

       Because the above-named defendant has testified under oath or has otherwise satisfied this

court that he (1) is financially unable to employ counsel, and (2) does not wish to waive counsel,

and because the interests of justice so require, the Federal Public Defender is appointed to represent

this person in the above-designated case.

       The appointment shall remain in effect until terminated or a substitute attorney is

appointed.

       IT IS SO ORDERED.

       Signed March 4, 2021.




                                                        CHRISTINE A. NOWAK
                                                        UNITED STATES MAGISTRATE JUDGE
